Citation Nr: 1043101	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  04-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for a lipoma located 
under the left shoulder blade.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas, which 
denied the benefit sought on appeal.

In June 2007, the Veteran appeared before at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.  The case was remanded in November 2007.

In November 2007, the issue of entitlement to service connection 
for bronchitis was also remanded so that the Veteran could 
receive a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Thereafter, however, the Veteran failed to perfect 
any appeal in a timely manner.  Hence, the Board cannot exercise 
jurisdiction over the issue.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).

The issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a recurrent soft tissue sarcoma has been 
raised by the submission of additional evidence.  This 
issue, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a May 1996 rating decision, the Waco, Texas  RO granted 
entitlement to service connection for a lipoma of the back under 
the shoulder blade, with a noncompensable disability evaluation 
effective November 1993.  The RO based its decision on the 
closeness in time between the Veteran's discharge from service in 
January 1981 and the finding of a lipoma in March 1981.  

In the same rating decision, the RO denied entitlement to service 
connection for a recurrent soft tissue sarcoma of the left 
posterior thorax.  The RO explained that although service 
connection was granted for a lipoma of the lower back, there was 
no medical evidence to show that the Veteran's lipoma was 
actually a soft tissue sarcoma.  It was noted that the Veteran 
had failed to report for a VA examination.  Included in the 
evidence considered in this decision were treatment records from 
the Houston medical center from March to August 1981.  

In February 1997 the Veteran was afforded a VA skin examination.  
During the examination, the Veteran stated that the lipoma 
discovered in service was not excised until April 1981 at the 
Houston VA.  The Veteran stated that at the time he was told that 
he had a "fatty tumor" which was not harmful but might recur.  
He stated that it did recur but, having been told it was 
harmless, he did not seek treatment.  The Veteran stated that 
during an unrelated hospital visit he was told that his lipoma 
was cancerous.  

After a review of the Veteran's medical records, the examiner 
noted that a tissue examination provided a microscopic diagnosis 
of lipoma in 1981.  The examiner reported that the "conventional 
wisdom" was that lipomas did not progress to malignancy, 
suggesting that the benign lipoma removed after service in 1981 
was not related to the malignant process discovered in 1993.  
However, the examiner also stated that recent evidence had shown 
that certain atypical lipomas could possibly progress to a 
malignant process.  The examiner further opined that there was a 
possibility that pathology slides of the Veteran's lipoma 
actually demonstrated very low grade benign-appearing sarcoma 
which later progressed.  The examiner opined that without having 
an expert looking at the 1981 slides, it would be impossible to 
tell whether the benign lipoma diagnosed in 1981 was of the sort 
that could possibly progress to a malignancy. 

Treatment records dated between March and April 1994 from the San 
Antonio VA medical center describe the excision of a liposarcoma 
and plastic surgery thereafter.  An April 1994 discharge summary 
noted that the Veteran had undergone an excisional biopsy of a 
left upper-back mass in 1981.  It was noted that the mass was 
felt to be a lipoma but that specimens were lost and pathology 
was never obtained.  The Veteran's reports that several months 
later in 1981 there was a recurrence of the mass which progressed 
in size were documented.  

In June 2007, the Veteran was afforded a Travel Board Hearing 
before the undersigned.  During this hearing, and in numerous 
statements, the Veteran argued that his lipoma in 1981 was 
related to the soft tissue liposarcoma diagnosed in 1993.  The 
Veteran asserted that his scar from his lipoma and the residuals 
of his sarcoma excision were therefore related.  See June 2007 
Hearing Transcript, p. 19-20.  

In April 2003, the Veteran's claim to reopen the issue of service 
connection for soft tissue sarcoma was denied.  However, since 
the last rating decision, the Veteran has submitted additional 
pertinent evidence, indicating a desire to reopen this claim.  
The Board finds that the resolution of the Veteran's claim of 
entitlement to service connection for recurrent a soft tissue 
sarcoma could have an effect upon the Veteran's claim an 
increased rating for his lipoma scar.  Accordingly, a Board 
determination on this claim is not warranted until development 
and adjudication is completed regarding the Veteran's soft tissue 
sarcoma claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
Therefore, the Board may not decide the issues before it until 
the Veteran's soft tissue sarcoma claim is adjudicated.

The Veteran's claims file includes a number of assertions by the 
Veteran that he was treated in the Houston VA medical center for 
a lipoma in 1981.  The claims file also contains a March 1994 
note from the Houston VA medical center which stated that records 
were unavailable as the Veteran had not been admitted to that 
center.  Despite this finding, the May 1996 rating decision 
stated that amongst the evidence considered were treatment 
records from the Houston VA medical center dated between March 
and August 1981.  The Veteran's Houston VA medical center 
records, however, are neither contained in the claims file nor 
are they mentioned again in any subsequent rating decision.  The 
Board finds that, despite the Houston VA medical center's 1994 
finding that the Veteran did not receive treatment in its 
facility, the evidence has strongly suggests the receipt of 
treatment there.  Further, as stated by the February 1997 
examiner, such evidence may be significant in supporting the 
claims.  The RO must therefore make additional efforts to track 
down the Veteran's 1981 Houston VA medical records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to 
secure any records which have not been 
previously secured for inclusion in the 
claims file.  Specifically, all necessary 
efforts should be made to obtain the 
Veteran's Houston VA medical center 
treatment notes from March to August 
1981.  All pertinent record depository 
centers must be contacted in an effort to 
secure the files.  All attempts to secure 
this evidence must be documented in the 
claims file.  If the RO cannot locate such 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the Veteran of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claim.  The Veteran 
must then be given an opportunity to respond.

2.  The RO should review the Veteran's claims 
file and determine whether his claim for 
service connection for recurrent soft tissue 
sarcoma should be reopened due to the 
submission of new and material evidence.  
Only if the Veteran perfects an appeal should 
this matter should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  
 
3.  Thereafter, keeping any findings 
regarding the Veteran's claim for service 
connection for soft tissue sarcoma in mind, 
the RO should arrange for any further 
development deemed necessary in the matter of 
entitlement to service connection for a 
compensable evaluation for a lipoma located 
under the left shoulder blade, to include 
obtaining additional pertinent medical 
records or ordering a VA examination.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655.  
 
5.  The RO should then re-adjudicate the 
claims remaining on appeal.  If any remain 
denied, the RO should issue an appropriate 
Supplemental Statement of the Case and afford 
the Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



